                                         Case 4:01-cv-01351-JST Document 3373 Filed 07/05/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARCIANO PLATA, et al.,                             Case No. 01-cv-01351-JST
                                                         Plaintiffs,
                                   8
                                                                                             ORDER SETTING JULY 6, 2020
                                                  v.                                         CASE MANAGEMENT CONFERENCE
                                   9

                                  10     GAVIN NEWSOM, et al.,
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           California’s state prison system continues to be in the grip of the COVID-19 pandemic.

                                  14   According to the most recently available data, there are 5,335 confirmed inmate COVID-19 cases

                                  15   in the state prison system, of which 2,444 are active, and 949 reported cases of staff infection as of

                                  16   July 3, 2020. Twenty-five inmates and two staff members are known to have died from the

                                  17   disease. Although our knowledge of COVID-19 is still developing, we know that it has caused

                                  18   and will continue to cause a significant number of deaths, and that it disproportionately kills the

                                  19   elderly and the medically vulnerable. We also know that the virus has affected every one of

                                  20   California’s 35 adult prison facilities, although there has not yet been a positive inmate test result

                                  21   at each institution.

                                  22           Three days ago, at the July 2, 2020 case management conference, the Court expressed its

                                  23   view that Defendants must urgently release a significant number of elderly or otherwise medically

                                  24   vulnerable inmates to avoid the unnecessary spread of, and deaths from, COVID-19 among both

                                  25   inmates and staff alike. Without such releases, it appears that prisons will not have the empty cells

                                  26   and empty beds necessary to quarantine and isolate inmates. Also, when the number of infections

                                  27   within a single institution grows too high, medical staff can become overwhelmed and unable to

                                  28   provide adequate care. Large outbreaks also threaten surrounding communities.
                                         Case 4:01-cv-01351-JST Document 3373 Filed 07/05/20 Page 2 of 5




                                   1          The Court also provided several composite examples of inmates for whom COVID-19

                                   2   poses particularly high risks of severe disease and death, who have had exemplary records while in

                                   3   prison, and who in many cases had already spent decades in confinement. These examples were

                                   4   drawn from the population at California Medical Facility (“CMF”), which the Court visited on

                                   5   June 29 and which, at the time, had no positive inmate test results. The Court expressed particular

                                   6   concerns about CMF because it houses some of the most medically vulnerable people in

                                   7   Defendants’ custody. But CMF is not the only facility at risk, and the Court expressed its view

                                   8   that the virus would inevitably invade every institution.

                                   9          Less than one day after the case management conference, CMF reported its first positive

                                  10   test result among its inmate population. Fortunately, for now that has been the institution’s only

                                  11   positive inmate test result. In addition, it appears that staff are doing everything they can to

                                  12   control the spread of the disease. The Court is pleased, for example, that leadership has restricted
Northern District of California
 United States District Court




                                  13   custody and healthcare staff who work in the affected unit from working in other areas of CMF or

                                  14   at any other prison. But the situation is not static, and if staff are unable to control the spread of

                                  15   COVID-19 at CMF, multiple deaths are a certainty – a fact made obvious by the recent outbreak at

                                  16   San Quentin, which the Court describes in more detail below.

                                  17          To address the increasing urgency of this matter, the Court now sets an emergency case

                                  18   management conference on July 6, 2020, at 3:00 p.m. Zoom access credentials will be provided

                                  19   separately.

                                  20          At that conference, the parties shall be prepared to discuss what next steps they believe this

                                  21   Court should take. The Court anticipates that the discussion will include whether the parties

                                  22   believe that referring this matter to a three-judge court to consider whether to enter a prisoner

                                  23   release order is appropriate and, if so, what predicate steps, if any, are necessary before doing so.

                                  24   For example, does the Court first need to make a finding that Defendants are now being

                                  25   deliberately indifferent in violation of the Eighth Amendment and, if so, what proceedings, if any,

                                  26   are required before the Court can determine whether to make that finding? In addition, the Court

                                  27   might ask the Receiver to report on whether he believes that any more can be done to help prevent

                                  28   the spread of disease, or to adequately quarantine, isolate, and treat inmates who test positive,
                                                                                          2
                                         Case 4:01-cv-01351-JST Document 3373 Filed 07/05/20 Page 3 of 5




                                   1   particularly at CMF, and whether those measures can be accomplished without a further

                                   2   significant reduction in population density.

                                   3          On the Eighth Amendment question, the Court previously found that Defendants’ actions,

                                   4   as of two-and-a-half months ago, were not deliberately indifferent: “Although it is undisputed that

                                   5   the risks of COVID-19 are substantial, and the Court believes that Defendants have the ability to

                                   6   take additional steps to decrease the risk of spreading the disease, Plaintiffs have not demonstrated

                                   7   that Defendants’ response at this time is constitutionally deficient.” Plata v. Newsom, No. 01-cv-

                                   8   01351-JST, ___ F. Supp. 3d ___, 2020 WL 1908776, at *11 (N.D. Cal. Apr. 17, 2020). But the

                                   9   Court also explained that “this does not preclude a finding of deliberate indifference at a later

                                  10   time.” Id. at *9.

                                  11          That time may now have arrived. The Court notes, for example, that it previously

                                  12   commended the state for “produc[ing] a comprehensive, manipulable spreadsheet containing
Northern District of California
 United States District Court




                                  13   detailed information” on thousands of inmates “who have medical classifications as High Risk 1,

                                  14   High Risk 2, or Pregnant,” among other conditions; for taking a variety of steps within its

                                  15   institutions to sanitize its physical spaces and promote physical distancing; and for releasing a

                                  16   certain number of inmates. Id. at *7 (internal quotation marks omitted); see also id. at *4-5. It

                                  17   was reasonable to conclude then that those measures, along with others that Defendants had taken,

                                  18   were not inadequate. But since then, the disease has spread out of control at more than one

                                  19   institution, and the risks to elderly and medically vulnerable inmates are markedly more clear. On

                                  20   April 17, 2020, the day the Court’s prior order issued, there had not been a single COVID-19

                                  21   fatality in the state prison system. The first one occurred two days later, and as of today, there

                                  22   have been 25.

                                  23          San Quentin provides a signal example of what can happen when an outbreak overwhelms

                                  24   an institution. Over 1,400 San Quentin inmates, and over 150 staff members, have now tested

                                  25   positive for COVID-19. The number of inmate infections is undoubtedly even higher because

                                  26   hundreds of inmates have refused to be tested. Three COVID-19 deaths have been confirmed, a

                                  27   number that will surely rise given the number of inmates who continue to be transferred to outside

                                  28   hospitals for treatment and placed in intensive care units for treatment. San Quentin appears to
                                                                                         3
                                         Case 4:01-cv-01351-JST Document 3373 Filed 07/05/20 Page 4 of 5




                                   1   have lacked sufficient facilities to quarantine and isolate inmates, as well as adequate staff to

                                   2   respond to the resulting rapid spread of disease. And the outbreak at San Quentin has also helped

                                   3   COVID-19 spread more widely in surrounding communities.

                                   4           Defendants must say what they believe is required to protect California’s prisons, their

                                   5   staff and inmates, and their surrounding communities during this pandemic. If Defendants believe

                                   6   that a significant release of prisoners is unnecessary because, despite their experience at San

                                   7   Quentin, they have the ability to adequately respond to outbreaks at every other institution in a

                                   8   manner that comports with medical and public health guidance, they should say so – and place that

                                   9   guidance on the record. Perhaps Defendants can make such a showing. However, the Court is

                                  10   currently unaware of any public health expertise that would counsel against further reductions in

                                  11   population density as a necessary response to the pandemic, even after crediting all the measures

                                  12   that Defendants have already taken. If Defendants believe that this is not a relevant consideration
Northern District of California
 United States District Court




                                  13   for the Court, or that the law does not require them to follow what appears to be uncontroverted

                                  14   public health guidance, they should explain why not. The Court does not expect answers to these

                                  15   questions at tomorrow’s case management conference; instead, it offers them as examples of

                                  16   questions that it believes further litigation is likely to raise.

                                  17           The Court is prepared to proceed down the litigation path if necessary, and the parties

                                  18   should assume that the Court would proceed on the fastest practicable timeline. But even on that

                                  19   schedule, it would take at least several weeks to reach the point where this Court or a three-judge

                                  20   court, if one were convened, could determine whether Defendants should be required to release

                                  21   inmates. During that time, the harm inflicted by COVID-19 will only grow. In addition to

                                  22   valuable time lost, litigation would be a significant and costly distraction for operational staff and

                                  23   leadership, all of whom now work around the clock to protect their patients and have no time to

                                  24   spare. Defendants, on the other hand, have the power to take action now, without waiting for a

                                  25   court to decide whether they are legally required to do so.

                                  26           Unless and until the matter is litigated, the Court expresses no opinion on whether

                                  27   Plaintiffs are entitled to a prisoner release order or any other relief under the law. What is

                                  28   undisputed in the record to date, however, is that without significant reductions in population
                                                                                            4
                                         Case 4:01-cv-01351-JST Document 3373 Filed 07/05/20 Page 5 of 5




                                   1   density that are tied to the needs of specific institutions to manage potential outbreaks of

                                   2   COVID-19, Defendants’ failure to act will cause an inevitable and unnecessary loss of life – not

                                   3   just in California’s incarcerated population, but also among CDCR staff and those beyond

                                   4   institutional walls who interact with staff or their households on a daily basis.

                                   5          Tomorrow, the parties should each present a plan for addressing these issues, after having

                                   6   met and conferred in good faith. The Court will then take the matter under submission and

                                   7   determine how best to proceed.

                                   8          IT IS SO ORDERED.

                                   9   Dated: July 5, 2020
                                                                                        ______________________________________
                                  10
                                                                                                      JON S. TIGAR
                                  11                                                            United States District Judge

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                  28
                                                                                          5
